Name: Commission Regulation (EEC) No 2472/91 of 12 August 1991 fixing the regulatory amounts applicable in 1991/92 to imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  taxation;  beverages and sugar
 Date Published: nan

 No L 227/22 Official Journal of the European Communities 15 . 8 . 91 COMMISSION REGULATION (EEC) No 2472/91 of 12 August 1991 fixing the regulatory amounts applicable in 1991/92 to imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985 last amended by Regulation (EEC) No 2242/91 (3) ; whereas the additional codes are defined in the tables in the Appendix to the Annex hereto and whereas the table numbers relate to the chapter indicated in the first two figures of the combined nomenclature codes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 123 (2) thereof, Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as constituted on 31 December 1985 and Spain ('), and in particular Article 11 thereof, Whereas, in the light of the rules laid down in Regulation (EEC) No 480/86, the regulatory amounts should be fixed by reference to the prices recorded on the Spanish market and on the market of the Community as constituted at 31 December 1985 ; Whereas Article 123 (2) (a) of the Act of Accession stipulates that a regulatory amount is to be levied on table wine ; whereas, for the purposes of applying that common measure, the table wines considered to be in a close economic relationship with each type of table wine should be determined ; Whereas the conditions laid down in Article 123 (2) (b) of the Act of Accession are not met ; whereas the fixing of regulatory amounts applicable to wine-sector products other than table wine is therefore not warranted ; Whereas it should be made clear that the codes used for the regulatory amounts are those of the combined nomenclature as defined in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 wine year, the regulatory amounts provided for in Article 2 of Regulation (EEC) No 480/86 are fixed in the Annex hereto for the products indicated therein. Article 2 For the purposes of this Regulation, the following shall be considered to be in a close economic relationship with table wine of type A I : white table wines which are not of type A I, A II or A III . The regulatory amounts applicable thereto shall be those laid down for the particular type of table wine with which they are in a close economic relationship . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 54, 1 . 3 . 1986, p . 2. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (') OJ No L 204, 27. 7 . 1991 , p. 21 . 15. 8 . 91 Official Journal of the European Communities No L 227/23 ANNEX CN code Table Additional code Notes Regulatory amounts 2204 29 25 22-11 7478 (2) 4,44 I 7479 0 4,44 II 7480 0 5,07 II 7481 0 5,07 I 7482 (') 0,20 l 7483 (') 0,20 2204 29 29 22-12 7487 (2) 3,33 l 7488 (2) 3,33 2204 29 35 22-14 7498 0 4,44 I 7499 (2) 5,07 I 7514 (') 0,20 l 7518 (') 0,20 2204 29 39 22-15 7524 0 3,33 (') ECU per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87). (2) ECU per hectolitre of product. No L 227/24 15. 8 . 91Official Journal of the European Communities Appendix ADDITIONAL CODES (EXTRACTS) CHAPTER 22 TABLE 22-11 . x~\ AdditionalCN code Description coje 2204 29 25  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type A II as defined in Annex III to Regulation (EEC) No 822/87 :    Of an actual alcoholic strength :     Of 9 % vol or more but not exceeding 13 % vol 7478 Other 7479   Of the type A III as defined in Annex III to Regulation (EEC) No 822/87 :    Of an actual alcoholic strength :     Of 9 % vol or more but not exceeding 13 % vol 7480 Other 7481   Retsina 7482 Other . 7483  Wine from third countries :   Presented in the document V I, the commercial document or the approved commercial document under the name Riesling or Sylvaner . 7595   Other 7596  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 7484   Other 7486 TABLE ' 22- 12 Additional CN code Description code 2204 29 29  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 :    Of an actual alcoholic strength :     Of 9 % vol or more but not exceeding 13 % vol 7487 Other 7488   Retsina 7489 Other 7490  Wine from third countries :   Presented in the document V I, the commercial document or the approved commercial document under the name Portugieser 7597 Other 7598  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 7491   Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature 7492 Other 7493 15. 8 . 91 Official Journal of the European Communities No L 227/25 TABLE 22-14 CN code Description Additionalcode 2204 29 35 7498 7499 7514 7518  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type A II as defined in Annex III to Regulation (EEC) No 822/87   Of the type A III as defined in Annex III to Regulation (EEC) No 822/87   Retsina   Other  Wine from third countries :   Presented in the document V I , the commercial document or the approved commercial document under the name of Riesling or Sylvaner .   Other '.  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87   Other 7599 7614 7519 7643 7523 TABLE 22-15 CN code Description Additionalcode 2204 29 39 7524 7525 7526  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 ...!   Retsina   Other  Wine from third countries :   Presented in the document V I, the commercial document or the approved commercial document under the name Portugieser   Other  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87   Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature   Other 7618 7619 7527 7644 7528 7529 I l